In the lower court this appellant (defendant) was charged with the offense of murder in the second degree. Specifically, that he unlawfully and with malice aforethought killed Dozier Hutto, alias Red Hutto, by cutting him with a knife, but without premeditation or deliberation, against the peace and dignity of the State of Alabama. The indictment was found by the grand jury at the Spring Term 1941, of above court, and was returned and filed in open court on the 9th day of April 1941.
The trial of the case was had, in the lower court, on April 16, 1941, and resulted in the conviction of the defendant by the jury who returned the following verdict: "We the jury find the defendant guilty of murder in the second degree, and place his sentence at ten years in the penitentiary." In accordance with said verdict the court duly and regularly pronounced and entered judgment of conviction and sentenced the defendant to imprisonment in the penitentiary for a period of ten years. From said judgment this appeal was taken. *Page 311 
This record contains a purported motion for a new trial based upon eight grounds, all of the same import, to the effect that the verdict of the jury was contrary to the law and evidence, etc. Said motion appears to have been filed and brought to the attention of the court on May 16, 1941, upon which date the court entered an order continuing the hearing of the motion for thirty days.
There appears no further action was taken upon the motion at any time, hence this question is not presented for review. Moreover, there is no bill of exceptions, this appeal being rested on the record proper. The record discloses that the proceedings of the trial in the lower court was in all respects regular and without error. It follows, therefore, that the judgment of conviction from which this appeal was taken must be affirmed. It is so ordered.
Affirmed.